                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                           Civil Action No. 5:18-CV-24-D


Wells Fargo Bank, National Association,           )
                                                  )
               Plaintiff,                         )
                                                  )    ORDER GRANTING JOINT MOTION
       v.                                         )      TO STAY ALL DEADLINES AND
                                                  )        PROCEEDINGS PENDING
Building Blocks Pediatrics, PLLC, Dori J.         )     DETERMINATION ON PROPOSED
Thomas, Michael Thomas, Kristi Woods              )       SETTLEMENT AGREEMENT
Edwards, and Clyde Edwards,                       )
                                                  )
               Defendants.                        )
                                                  )

       This matter is before the Court on the joint motion of the parties to stay all deadlines and

proceedings in this matter for sixty (60) days. For good cause shown, the motion is GRANTED;

       If the parties are unable to resolve the case within the period of the stay, proceedings

shall commence on December 29, 2018, the parties shall have until January 18, 2019, to

complete discovery and until February 15, 2019, to file dispositive motions.

       SO ORDERED. This _lD_ day ofNovember, 2018.




                                             United States District Judge
